DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 10-11, 15-16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (US# 2021/0051702 hereinafter referred to as Bhattad).

	RE Claim 1, Bhattad discloses a method performed by a terminal in a communication system, the method comprising: 
	receiving, from a base station, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]), the configuration information including an indicator indicating whether to multiplex a hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant-uplink control information (CG-UCI) (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identifying that a transmission of the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	transmitting, to the base station, uplink data on the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).

	RE Claim 5, Bhattad discloses a method, as set forth in claim 1 above, further comprising: transmitting, to the base station, the HARQ-ACK information on a PUCCH (See Bhattad [0100], Claim 5 – transmitting HARQ-ACK on PUCCH), in case that the indicator indicates not to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0100], Claim 5 – indicator indicating not to multiplex HARQ-ACK and CG-UCI); and 
	skipping to transmit the PUSCH configured by the configuration information (See Bhattad Claim 5 – UL communication devoid of CG-PUSCH if indictor indicates not to multiplex CG-UCI and HARQ-ACK).

	RE Claim 6, Bhattad discloses a method performed by a base station in a communication system, the method comprising: 
	transmitting, to a terminal, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]), the configuration information including an indicator indicating whether to multiplex a hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant-uplink control information (CG-UCI) (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identifying that a reception of the HARQ-ACK information overlaps with a PUSCH reception configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	receiving, from the terminal, uplink data on the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).

	RE Claim 10, Bhattad discloses a method, as set forth in claim 6 above, further comprising: receiving, from the terminal, the HARQ-ACK information on a PUCCH (See Bhattad [0100], Claim 5 – transmitting HARQ-ACK on PUCCH), in case that the indicator indicates not to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0100], Claim 5 – indicator indicating not to multiplex HARQ-ACK and CG-UCI); and 
	wherein the PUSCH configured by the configuration information is not received by the base station (See Bhattad Claim 5 – UL communication devoid of CG-PUSCH if indictor indicates not to multiplex CG-UCI and HARQ-ACK).

	RE Claim 11, Bhattad discloses a terminal in a communication system (See Bhattad FIG 10), the terminal comprising: 
	A transceiver (See Bhattad FIG 10); and
	A processor coupled with the transceiver (See Bhattad FIG 10) and configured to:
	receive, from a base station, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]), the configuration information including an indicator indicating whether to multiplex a hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant-uplink control information (CG-UCI) (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identify that a transmission of the HARQ-ACK information overlaps with a PUSCH transmission configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	transmit, to the base station, uplink data on the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).

	RE Claim 15, Bhattad discloses a terminal, as set forth in claim 11 above, wherein the processor is further configured to: transmit, to the base station, the HARQ-ACK information on a PUCCH (See Bhattad [0100], Claim 5 – transmitting HARQ-ACK on PUCCH), in case that the indicator indicates not to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0100], Claim 5 – indicator indicating not to multiplex HARQ-ACK and CG-UCI); and 
	skip to transmit the PUSCH configured by the configuration information (See Bhattad Claim 5 – UL communication devoid of CG-PUSCH if indictor indicates not to multiplex CG-UCI and HARQ-ACK).

	RE Claim 16, Bhattad discloses a base station in a communication system (See Bhattad FIG 11), the base station comprising: 
	A transceiver (See Bhattad FIG 11); and
	A processor coupled with the transceiver (See Bhattad FIG 11) and configured to:
	transmit, to a terminal, configuration information on a configured grant (See Bhattad [0126], Claim 1 – receiving configured grant configuration information) for a physical uplink shared channel (PUSCH) by higher layer signaling (See Bhattad [0067], [0099]), the configuration information including an indicator indicating whether to multiplex a hybrid automatic repeat request acknowledgement (HARQ-ACK) information and configured grant-uplink control information (CG-UCI) (See Bhattad [0126], Claim 1 – configured grant configuration information including indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not); 
	identify that a reception of the HARQ-ACK information overlaps with a PUSCH reception configured by the configuration information (See Bhattad Claim 2 – determining overlapping resources); and 
	receive, from the terminal, uplink data on the PUSCH configured by the configuration information with the HARQ-ACK information and the CG-UCI, in case that the indicator indicates to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0126], Claim 1 – transmitting uplink data on CG-PUSCH based on indicator indicating whether CG-UCI and HARQ-ACK information should be multiplexed together or not).

	RE Claim 20, Bhattad discloses a base station, as set forth in claim 16 above, wherein the processor is further configured to receive, from the terminal, the HARQ-ACK information on a PUCCH (See Bhattad [0100], Claim 5 – transmitting HARQ-ACK on PUCCH), in case that the indicator indicates not to multiplex the HARQ-ACK and the CG-UCI (See Bhattad [0100], Claim 5 – indicator indicating not to multiplex HARQ-ACK and CG-UCI); and 
	wherein the PUSCH configured by the configuration information is not received by the base station (See Bhattad Claim 5 – UL communication devoid of CG-PUSCH if indictor indicates not to multiplex CG-UCI and HARQ-ACK).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7-9, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (US# 2021/0051702 hereinafter referred to as Bhattad) in view of Talarico et al. (US# 2021/0007129 hereinafter referred to as Talarico).

	RE Claim 2, Bhattad discloses a method, as set forth in claim 1 above. Bhattad does not specifically disclose wherein the HARQ-ACK and the CG-UCI is joint-encoded.
	However, Talarico teaches of wherein the HARQ-ACK and the CG-UCI is joint-encoded (See Talarico [0041] – joint encoding HARQ-ACK and CG-UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the HARQ-ACK and the CG-UCI is joint-encoded, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 3, Bhattad discloses a method, as set forth in claim 1 above. Bhattad does not specifically disclose wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH.
	However, Talarico teaches of wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 4, Bhattad discloses a method, as set forth in claim 1 above. Bhattad does not specifically disclose further comprising: skipping to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information.
	However, Talarico teaches of skipping to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information (See Talarico [0050], [0057] – If HARQ-ACK and/or SR are carried within the PUCCH, then CG PUSCH is dropped. Otherwise, PUCCH is instead dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, further comprising skipping to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 7, Bhattad discloses a method, as set forth in claim 6 above. Bhattad does not specifically disclose wherein the HARQ-ACK and the CG-UCI is joint-encoded.
	However, Talarico teaches of wherein the HARQ-ACK and the CG-UCI is joint-encoded (See Talarico [0041] – joint encoding HARQ-ACK and CG-UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the HARQ-ACK and the CG-UCI is joint-encoded, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 8, Bhattad discloses a method, as set forth in claim 6 above. Bhattad does not specifically disclose wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH.
	However, Talarico teaches of wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 9, Bhattad discloses a method, as set forth in claim 6 above. Bhattad does not specifically disclose wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station.
	However, Talarico teaches of wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station (See Talarico [0050], [0057] – If HARQ-ACK and/or SR are carried within the PUCCH, then CG PUSCH is dropped. Otherwise, PUCCH is instead dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 12, Bhattad discloses a terminal, as set forth in claim 11 above. Bhattad does not specifically disclose wherein the HARQ-ACK and the CG-UCI is joint-encoded.
	However, Talarico teaches of wherein the HARQ-ACK and the CG-UCI is joint-encoded (See Talarico [0041] – joint encoding HARQ-ACK and CG-UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the HARQ-ACK and the CG-UCI is joint-encoded, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 13, Bhattad discloses a terminal, as set forth in claim 11 above. Bhattad does not specifically disclose wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH.
	However, Talarico teaches of wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 14, Bhattad discloses a terminal, as set forth in claim 11 above. Bhattad does not specifically disclose wherein the processor is further configured to skip to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information.
	However, Talarico teaches of wherein the processor is further configured to skip to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information (See Talarico [0050], [0057] – If HARQ-ACK and/or SR are carried within the PUCCH, then CG PUSCH is dropped. Otherwise, PUCCH is instead dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the processor is further configured to skip to transmit a physical uplink control channel (PUCCH) for the HARQ- ACK information, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 17, Bhattad discloses a base station, as set forth in claim 16 above. Bhattad does not specifically disclose wherein the HARQ-ACK and the CG-UCI is joint-encoded.
	However, Talarico teaches of wherein the HARQ-ACK and the CG-UCI is joint-encoded (See Talarico [0041] – joint encoding HARQ-ACK and CG-UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the HARQ-ACK and the CG-UCI is joint-encoded, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 18, Bhattad discloses a base station, as set forth in claim 16 above. Bhattad does not specifically disclose wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH.
	However, Talarico teaches of wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH (See Talarico [0037] – CG-UCI mapped to OFDM symbol after DMRS first OFDM symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein the CG-UCI is mapped on resource elements included in at least one orthogonal frequency division multiplexing (OFDM) symbols starting from a first OFDM symbol after a first OFDM symbol carrying a demodulation reference signal (DMRS) for the PUSCH, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).

	RE Claim 19, Bhattad discloses a base station, as set forth in claim 16 above. Bhattad does not specifically disclose wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station.
	However, Talarico teaches of wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station (See Talarico [0050], [0057] – If HARQ-ACK and/or SR are carried within the PUCCH, then CG PUSCH is dropped. Otherwise, PUCCH is instead dropped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Bhattad, wherein a physical uplink control channel (PUCCH) for the HARQ-ACK information is not received by the base station, as taught in Talarico. One is motivated as such in order to meet demands of larger numbers of network users while lowering latency and increasing data rates (See Talarico Background; [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477